CCA 20110676. Upon consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals and the supplement of the Appellant, we note two discrepancies in the matters filed pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). First, pages 1-4, 10-15, and 20 are missing. Second, once provided, the matters total 24 pages and therefore exceed the maximum limit of 15 pages under CAAF Rule 21A(a). Accordingly, it is ordered that Appellant shall submit a complete set of Grostefon matters in compliance with the 15-page limit of CAAF Rule 21A(a) on or before June 12,2014.